Title: Thomas Jefferson and John H. Cocke to Thomas Cooper, 15 October 1819
From: Jefferson, Thomas,Cocke, John Hartwell
To: Cooper, Thomas


					
						Dear Sir.
						
							Oct. 15. 19
						
					
					By instructions from the board of Visitors of the University of Virginia we make to you the following communications. At our first meeting, in March last, the board determined that three buildings should be undertaken in the present year, which, with the two already on hand might enable them to open the University partially by the first 1st of April next; & with this expectation they fixed on that day for the commencement of your functions. the subscribers, whom they appointed a Committee of superintendance, with the duty of carrying their measures into execution, directed advertisements for workmen in different lines to give in proposals for undertaking these buildings, in which they had your kind assistance. mr Ware from Philadelphia offering those which were most acceptable two of these buildings were reserved for him. he went back, promising to return here immediately with a sufficient number of workmen. we waited & waited without hearing any thing definitively from him, & at length received private information that he was detained by his creditors, and in actual jail in Delaware. it was now July, half the season gone, his services despaired of, and we deemed it our duty to engage others immediately. the Proctor accordingly engaged the buildings reserved for him to others who had been competitors from Richmond, and they had come on to the place to begin their operations. at this moment mr Ware arrived, informed us he had about twenty hands on the way coming on by water, and they soon arrived. our embarrasment was extreme; as, to send these people back again, was ruin to him. under this difficulty we resolved, without authority from the board, to engage to him two more pavilions, with their adjacent dormitories, making seven with those already on hand, which and  more we knew would be ultimately wanting. the board at their late meeting, on consideration of the circumstances approved of what we had done; but found it necessary to go into an examination of the state in which this additional engagement would leave their funds. they found on this examination that it would nearly, if not entirely exhaust them to the last day of the ensuing year 1820, and leave them no means of engaging other professors untill that epoch, and that thus a physical necessity of further postponement was produced. I can assure you that their greatest concern at this result was the degree in which this necessity would affect your convenience and interest. for they thought that to open the University with a single professor would expose it to ridicule, and apply to themselves, the fable of the mountain & mouse. they ultimately therefore came to the resolution accompanying this, instructed the committee to communicate it to you, and to ask how this postponement may suit your convenience so as still to leave them the assurance of your services when they shall open the institution? they did not fix another day for that opening; but having forbidden all further engagements for buildings, it was the confident opinion of every member that as our funds would be certainly liberated by the last day of the ensuing year, we might safely then engage professors in proportion to the accomodations prepared, so as to be certain of opening at the beginning of the following year, 21. or rather on the first 1st day of February of that year, as that is the day proposed for the termination of the annual vacation, & beginning of a new term. of this we think ourselves certain, even if no further assistance towards an earlier opening should be afforded by our legislature. but as their act requires us to make an annual report of the condition of the University, to be laid before them, a Report is prepared in which a statement of our affairs is laid before them, with an estimate of the sum which would compleat our buildings, and put it in our power to take measures for procuring professors by autumn next. the legislature meets on the first Monday of December next, and we have considerable hope that the progress we have actually made, and the public impatience will influence them favorably; and the more as there is a  sufficient sum of money on hand which it is thought (altho’ with some difference of opinion) they may rightfully apply to this purpose.
					We have gone into these details to explain the accident which led us into engagements beyond what had been intended, and the suspension this has forced on us. the early and constant solicitude shewn, first by the Visitors of the Central College and then by those of the University, proves the continued desire to make you a part of our establishment; and from the same motive the board has empowered the Committee of superintendance to concur definitively in the arrangements which your convenience may require. in this the chief restraining consideration would be one which we are sure you would also respect, the fear of lessening the confidence of the legislature, by any act they should disapprove, while we look to them as the only resource for compleating our present plan, & enlarging it in future.
					
						We hope that these explanations will manifest to you the estimation in which the Visitors of the University hold your services, and we add to them assurances of our particular and personal esteem & respect.
						
							
								
									
										
											Th: Jefferson
										
									
								
								
									
										
											John H. Cocke
										
									
								
							
						
					
				